DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janssen (US 2019/0259261 A1).
Regarding claim 1, Janssen discloses a method for processing multiple alarms generated by multiple devices configured to monitor or treat a patient (see at least Figure 1, items 3a-3c | [0020-0021] note the sensing devices (3a-3c) acquire physiological parameters, compare those physiological parameters to one or more alarm thresholds to detect an alarm event (58, 59a, 59b), wherein an alarm is generated at the sensing devices (3a-3c) and transmitted to the hub (15) and/or at a central monitoring station (50)), comprising: 
obtaining, in real time, the multiple alarms generated by the multiple devices, or obtaining the multiple alarms generated by the multiple devices within a preset period (see at least Figure 2, note the alarm events over time per patient are designated by the square, circle, triangle and star symbols | [0020-0021] | [0025] note obtaining a first alarm event (58), a second alarm event (59a) and one or more subsequent alarm events (59b) | [0030]);
determining an association between the multiple devices in terms of alarm causes (see at least [0025] note determining whether or not a first, second and/or subsequent alarm event (58, 59a, 59b) are part of an incident group (63) is based on the time at which the alarm event occurs and the triggering basis (i.e., the event or reason upon which the respective alarm event was initiated) | [0027] | [0041]); and
when at least two different devices of the multiple devices have the association in terms of alarm causes, optimizing alarms generated by the at least two different devices (see at least [0041] note that after identifying an incident group (63) in real-time as it unfolds, which requires at least the second alarm event (59a) to follow the first alarm event (58) within a predetermined time interval or during the first alarm event (58), a group designator (69) is generated that indicates at least the alarm types, alarm levels and severity level (79) | [0061-0062] | [0014-0015]).
Regarding claim 4, Janssen further discloses displaying the optimized alarms (see at least Figures 2 and 5 | [0064] | [0067-0069]).
Regarding claim 5, Janssen, as addressed above, discloses sorting the multiple alarms according to levels of the multiple alarms, and then displaying the sorted alarms (see at least Figures 2 and 5, items 82 and 83 | [0064] | [0067-0069]).
Regarding claim 11, Janssen discloses a central display device (see at least Figures 1-5, items 235, 239 and 50 | [0064] | [0067-0069]), the central display device establishing a connection to multiple devices configured to monitor or treat a patient, and configured to generate multiple alarms and transfer the multiple alarms to the central display device (see at least Figure 1, items 3a-3c and 50 | [0020-0021] note the sensing devices (3a-3c) acquire physiological parameters, compare those physiological parameters to one or more alarm thresholds to detect an alarm event (58, 59a, 59b), wherein an alarm is generated at the sensing devices (3a-3c) and transmitted to the hub (15) and/or at a central monitoring station (50)), 
wherein the central display device comprises a display, a processor, a memory, and multiple program instructions stored in the memory (see at least Figures 1-5, items 235, 239 and 50 | [0072]), and the processor executes the multiple program instructions to perform a method for processing the multiple alarms generated by the multiple devices, the method comprising: 
obtaining, in real time, the multiple alarms generated by the multiple devices, or obtaining the multiple alarms generated by the multiple devices within a preset period (see at least Figure 2, note the alarm events over time per patient are designated by the square, circle, triangle and star symbols | [0020-0021] | [0025] note obtaining a first alarm event (58), a second alarm event (59a) and one or more subsequent alarm events (59b) | [0030]);
determining an association between the multiple devices in terms of alarm causes (see at least [0025] note determining whether or not a first, second and/or subsequent alarm event (58, 59a, 59b) are part of an incident group (63) is based on the time at which the alarm event occurs and the triggering basis (i.e., the event or reason upon which the respective alarm event was initiated) | [0027] | [0041]); and
when at least two different devices of the multiple devices have the association in terms of alarm causes, optimizing alarms generated by the at least two different devices (see at least [0041] note that after identifying an incident group (63) in real-time as it unfolds, which requires at least the second alarm event (59a) to follow the first alarm event (58) within a predetermined time interval or during the first alarm event (58), a group designator (69) is generated that indicates at least the alarm types, alarm levels and severity level (79) | [0061-0062] | [0014-0015]).
Regarding claim 14, Janssen, as addressed above, discloses wherein the display is configured to display the optimized alarms (see at least Figures 2 and 5 | [0064] | [0067-0069]).
Regarding claim 15, Janssen, as addressed above, discloses wherein the processor executes the multiple program instructions to further sort the multiple alarms according to levels of the multiple alarms; and the display is configured to display the sorted alarms (see at least Figures 2 and 5, items 82 and 83 | [0064] | [0067-0069]).

Allowable Subject Matter
Claims 2 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 6-10 and 16-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  With respect to claims 2, 6, 12 and 16, Janssen (US 2019/0259261 A1), Meredith (US 2016/0148496 A1) and Boyer (US 2019/0130730 A1), either alone or in combination, fail to disclose and/or suggest the limitations as claimed.  Claims 3, 7-10, 13 and 17-20 are allowable by virtue of their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687